               Case 1:20-cv-03281-AJN Document 28 Filed 10/08/20 Page 1 of 2




                                     October 8, 2020

FILED AND SERVED ELECTRONICALLY
Hon. Alison J. Nathan
United States District Court for the Southern District of New York
40 Foley Square, Room 2102
New York, NY 10007

                   Re:   BYD Company Ltd. v. VICE Media LLC, No. 20-CV-03281

Dear Judge Nathan:

        We represent the Plaintiff BYD Company Ltd. (“BYD”) in the above-entitled matter.
This letter is written in response to Rachel Strom’s letter to you dated October 2, 2020,
requesting oral argument on Defendant VICE Media LLC’s (“VICE”) motion to dismiss.

        While BYD does not believe the issues raised in the motion to dismiss are complex and
we think the Court could resolve this matter without oral argument, oral argument could be
helpful to the extent it would allow BYD to identify for the Court and discuss a major
misstatement that VICE made in its Reply filed in support of its motion to dismiss, when it knew
that BYD would not have an opportunity for additional briefing.

         On page 2 of that Reply brief, VICE claimed:
         Hubei Yihong Precision Manufacturing Company, a subsidiary of Dongguan
         Yidong Electronic Co. Ltd, received a transfer of 105 Uyghur workers, and,
         according to Dongguan Yidong Electronic Co.’s website, it “suppl[ies]
         directly to BYD.”
        In other words, VICE represented to the Court that Dongguan, the parent company, said
on its website that Hubei, the subsidiary, supplied directly to BYD.
        This is a gross misstatement of the ASPI Report, which actually says on page 34 that
Dongguan says on its website that Dongguan, the parent company, supplies directly to BYD.
It does not say that Hubei, the subsidiary which ASPI accuses of using forced labor, supplies to
BYD, or that Hubei has any relationship at all with BYD. Here is the key quotation from the
ASPI report:
         According to their website, Dongguan Yidong Electronic Co. Ltd supply
         directly to BYD, Goertek, Mitsumi, TDK, Toshiba, BOE and Kyocera.



{00112082;2}
               Case 1:20-cv-03281-AJN Document 28 Filed 10/08/20 Page 2 of 2

Hon. Alison J. Nathan
October 8, 2020
Re: BYD Company Ltd. v. VICE Media LLC, No. 20-CV-03281
Page 2


        Should the Court decide to conduct oral argument, we look forward to discussing all of
the issues raised by the motion.


                                    Very truly yours,




                               CHARLES J. HARDER Of
                                    HARDER LLP

cc: All counsel of record via ECF




{00112082;2}
